Citation Nr: 1141859	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO. 07-39 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to restoration of a 40 percent rating for degenerative intervertebral disc disease of the lumbar spine, currently reduced to a rating of 20 percent effective from June 1, 2007. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from September 1998 to September 2002. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in March 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDING OF FACT

There is insufficient medical evidence to show that the Veteran's degenerative intervertebral disc disease of the lumbar spine has improved since the time of an October 2004 VA examination.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent disability rating for service-connected degenerative intervertebral disc disease of the lumbar spine, effective from June 1, 2007, are met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2 (2011); Brown v. Brown, 5 Vet. App. 413 (1993). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the reduction of her service-connected disability rating from 40 percent to 20 percent for degenerative disc disease of the lumbar spine, effective June 1, 2007, as put into effect by an RO rating decision dated in March 2007, was unwarranted, because her condition has not improved. The Board finds that insufficient evidence has been received to show that her condition has improved. Accordingly, the Board grants the claim for restoration of the 40 percent rating. 

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b). Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c). 

As discussed below, sufficient evidence is of record to grant the matter on appeal. Therefore, no further notice or development is needed with respect to this matter.


Merits of the Claim

Rating of a disability is rendered upon the application of a schedule of ratings, which is predicated upon the average impairment of earning capacity. See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a)  and 4.1. Separate diagnostic codes identify various disabilities. See 38 C.F.R. Part 4. 

The degree of impairment resulting from a disability involves a factual determination of the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55 (1994); Solomon v. Brown, 6 Vet. App. 396 (1994). Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

Before an evaluation for a service-connected disability may be reduced or discontinued, the procedural requirements of 38 C.F.R. § 3.105(e) must be satisfied. Specifically, 38 C.F.R. § 3.105(e)  provides that a rating proposing the reduction or discontinuance must be prepared, setting forth all material facts and reasons for the action. Additionally, the RO must advise the appellant of the proposed rating reduction or discontinuance and afford 60 days in which to present additional evidence showing that compensation should be continued at the present evaluation level. If such additional evidence is not received within the 60-day period, the RO is to take final rating action and the award is to be reduced or discontinued as set forth in the proposal. 38 C.F.R. § 3.105(e). 

When a rating has been in effect for at least five years, 38 C.F.R. § 3.344 requires that the RO and the Board ensure that a rating reduction be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level. 38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a). However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344(c). In such cases 38 C.F.R. § 3.344(c) states that reexamination disclosing improvement will warrant reduction in rating. 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, the Diagnostic Code for intervertebral disc syndrome, in a RO rating decision dated in October 2004, the rating for the Veteran's service-connected low back disability was increased from 10 percent to 40 percent, effective from June 1, 2004. This increased rating was based on VA treatment reports, a June 2004 MRI of the lumbar spine, and a VA examination of the spine in October 2004.

In a March 2006 RO rating decision the RO continued the 40 percent rating, based on the results of a December 2005 VA examination.

In a January 2007 rating decision and letter, the RO proposed to reduce the Veteran's rating for degenerative intervertebral disc disease of the lumbar spine from 40 percent to 20 percent, based on records of VA treatment from December 2005 to December 2007 and reports of a VA examinations December 2005 and December 2006, though the Board notes that in March 2006 the 40 percent rating was continued based on the same December 2005 VA examination results that the RO now characterizes as supporting a rating reduction. The RO provided the Veteran 60 days to respond to the notice of the rating reduction. 

In January 2007 the Veteran responded that she continues to have pain on a daily basis and that a VA examiner had told her that her condition had in fact gotten worse. She further contended that the RO should not reduce her rating based upon a single VA examination.

In a March 2007 rating decision the RO reduced the rating of the Veteran's degenerative disc disease from 40 percent to 20 percent, effective from June 1, 2007.

The procedural requirements regarding proper notification of the proposed rating reductions from 40 percent to 20 percent for her low back disability were satisfied by the letter sent to the Veteran in January 2007. This correspondence referred to an accompanying January 2007 rating decision that detailed the material facts and reasoning behind the proposal. The letter apprised the Veteran that she had 60 days to submit additional evidence demonstrating that her current disability evaluation should be maintained. See 38 C.F.R. § 3.105(e).

The 40 percent rating for the Veteran's low back disability was in effect from June 1, 2004, to May 31, 2007, a period of less than five years. Therefore, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability evaluations are not specifically applicable in this appeal. See 38 C.F.R. § 3.344(c). 

Although the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable in cases such as this one, where a rating has been in effect for less than five years, the United States Court of Appeals for Veterans Claims (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect. The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability." Brown v. Brown, 5 Vet. App. 413, 420  (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13) (1993). A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations." Brown, 5 Vet. App. at 42. Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that improvement reflects an improvement under the ordinary conditions of life and work. Id. 

In the present case the rating reductions on appeal that were purportedly based on December 2005 and December 2006 VA examinations were not sufficient to demonstrate an improvement in the Veteran's condition. The claims file was not available at either examination, so that it would have been difficult to view the current level of disability in the context of the entire relevant medical history. 

At the October 2004 VA examination upon which the 40 percent rating was established, there was a marked increase in lumbar lordosis. At the December 2005 and December 2006 VA examinations, which were the basis of the rating reduction, lordosis was noted, but the nature or extent of the lordosis was not described, so it cannot be ascertained whether this aspect of her disability had improved.

At the October 2004 VA examination upon which the 40 percent rating was established, thoracolumbar flexion was 50 out of 90 degrees. At the December 2005 VA examination thoracolumbar flexion was 45 degrees, slightly worse. At the December 2006 VA examination, flexion was 50 degrees, the same as was present the October 2004 VA examination that was the basis of the 40 percent rating.

At the October 2004 VA examination, extension of the thoracolumbar spine was 0 degrees, compared to 5 degrees at that December 2005 examination and 10 degrees at the December 2006 examination, an improvement over time.

At the October 2004 VA examination, side-bending was 20 out of 30 degrees on each side. In December 2005, side-bending had worsened to 10 degrees, and in December 2006, side-bending was 15 degrees, still worse than at the October 2004 VA examination report upon which the 40 percent rating was established.

On neurological examination, straight leg raise testing at the October 2004 VA examination was positive at 60 degrees, and was positive at 80 degrees and 70 degrees in December 2005, but was significantly worse, positive at 45 degrees on the right in December 2006.

Based on the above, the Board finds that the December 2005 and December 2006 VA examinations based upon which a disability rating of 40 percent for degenerative intervertebral disc disease was reduced from 40 percent to 20 percent are not sufficient to establish that improvement in the disability had actually occurred. 

VA and private treatment records describe continuous symptoms from active service forward and a relatively gradual increase in pain over time, with no objective signs of improvement, and no reason to expect improvement in the Veteran's degenerative disability. The most recent evidence of record confirms this overall disability picture.  In October 2010 she was found to have progressively increasing symptoms so that a new MRI was scheduled. Private records in November and December 2010 reflect ongoing significant concerns with pain, and aggressive treatment plans for pain, with the Veteran described as having some good days and some bad days, but with more bad days than good. 

As the medical evidence does not show that the Veteran's condition has improved since the VA examination in October 2004, a restoration of a rating of 40 percent for degenerative intervertebral disc disease of the lumbar spine is warranted. Brown v. Brown, 5 Vet. App. 413; 38 C.F.R. §§ 4.1, 4.2, 4.13. 










ORDER

Restoration of a rating of 40 percent for degenerative intervertebral disc disease of the lumbar spine, effective from June 1, 2007, is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


